DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 19 April 2022.
Claims 1-4 and 7 are amended.
Claims 5-6 are cancelled.
35 USC § 112 Claim Rejections are withdrawn in light of amendment by the applicant.
35 USC § 101 Claim Rejections are withdrawn in light of amendment.


Response to Argument
Applicant’s arguments filed in the amendment filed on January 18, 2011, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Priority date of 06 May 2020 is given. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “The data deduplication method of claim 1, wherein checking whether the deduplication is required comprises performing a first process of performing compaction of the metadata in the key-value store and a second process of relocating string-sorted tables (SSTables) based on metadata updated through the first process” which is unclear “the metadata” and “metadata” are referring to the same “metadata.”
Appropriate correction is required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al. (U.S. Pub. No. US 20140115182, hereinafter Sabaa), in view of Lu et al. “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” 2013, hereinafter Lu), and further in view of Chinthekindi et al. (U.S. No.: US 20210271644, hereinafter Chinthekindi).
For claim 1, Kumar discloses a data deduplication method for an edge computer, which is performed in a key-value store persistent storage, the data deduplication method comprising: 
receiving a compaction request occurred from the key-value store to a metadata layer (Sabaa: paragraph [0011], “After data has been grouped into chunks, the chunks are generally forwarded to fingerprint and Bloom filters, where a fingerprint is generated to identify each chunk and is applied to the Bloom filter to determine if the chunk has already been stored onto a corresponding storage device. The chunk information is stored in a file that is often referred to as a dictionary, as it defines the various chunks. The information includes the boundaries, fingerprint and Bloom filter lookup results for each new chunk, and the location information for those chunks that already exist…” where “metadata layer” is broadly interpreted as “fingerprint is generated” paragraph [0128], “…If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) …” paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…” paragraph [0309], “…The data compaction engine 3010 would only be used if dedup or compression was being used…” where “metadata layer” is broadly interpreted as “Bloom filter” (e.g. “chunk is identified by the Bloom filter as a duplicate”)); 
checking whether deduplication for removing duplicated data is required by using a Bloom filter of metadata to check whether a key-value item is present via a processor when compaction of a metadata file is performed in response to the received compaction request (Sabaa: paragraph [0128], “…If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) …” paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0238], “…By offloading onto dedicated hardware operations that would otherwise be computationally intensive for a processor, and by organizing both the data and the metadata so as to initially store and subsequently maintain related data and metadata clustered together on the storage media and thus in cache memory, at least some embodiments of the deduplication and compression system of the present application can perform the operations described herein at the wire speed of the links that couple the system to a SAN…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…” paragraph [0309], “…The data compaction engine 3010 would only be used if dedup or compression was being used…”); and 
removing the duplicated data in response the deduplication being required, via the processor (Sabaa: paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0238], “…By offloading onto dedicated hardware operations that would otherwise be computationally intensive for a processor…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…” paragraph [0309], “…The data compaction engine 3010 would only be used if dedup or compression was being used…” where “removing the duplicated data” is broadly interpreted as “deduplication” or “dedup”),
wherein removing the duplicated data comprises: determining whether a duplicated key of the metadata is present at a lower level when the data duplication check is performed using the Bloom filter (Sabba: paragraph [0123], “As mentioned before, the Bloom filter is a space-efficient probabilistic data structure that is used to determine whether an element is a member of a set…A Bloom filter is organized as an array of m bits, which are all initialized to a de-asserted state (e.g., zero). An element is added to the set by applying k independent hash functions to the element data, and using the resulting k hash values to address and assert (e.g., set to one) a bit within the array of bits. Thus, for each element added, k bits within the array will be asserted. A query to test whether an element already belongs to the set is performed by applying the k hash functions to the set element data and testing each of the k bits addressed by each resulting hash address value. If any of the k bits read are de-asserted, the element is not in the set. If all k bits read are asserted, then the element may be in the set…” Paragraph [0128], “…a chunk that is identified as new by the Bloom filter is flagged for storage, and no additional reads to memory and/or disk are performed (and none are needed) to confirm that the chunk is new. If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) and is not a new chunk that has been incorrectly identified as new (i.e., a false positive). If the chunk is in fact a new chunk, it is flagged for storage. If the chunk is a duplicate of a previously stored chunk, the chunk is flagged as a duplicate chunk that requires additional processing, as further described below.”), 
calculating a duplication ratio (Sabaa: paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…”),
comparing a value of the calculated duplication ratio with a threshold to determine whether a next deduplication precess for removing duplicated data is required (Sabbs: paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…”),
determining that the next deduplication process for removing duplicated data is required in response that the value of the duplication ratio is equal or less than the threshold (Sabbs: paragraph [0129], “…initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%).”), and
extending a compaction of the metadata to the lower level, and automatically removing the duplicated data from the persistent storage in the next deduplication process. (Sabba: paragraph [0123], “As mentioned before, the Bloom filter is a space-efficient probabilistic data structure that is used to determine whether an element is a member of a set…A Bloom filter is organized as an array of m bits, which are all initialized to a de-asserted state (e.g., zero). An element is added to the set by applying k independent hash functions to the element data, and using the resulting k hash values to address and assert (e.g., set to one) a bit within the array of bits. Thus, for each element added, k bits within the array will be asserted. A query to test whether an element already belongs to the set is performed by applying the k hash functions to the set element data and testing each of the k bits addressed by each resulting hash address value. If any of the k bits read are de-asserted, the element is not in the set. If all k bits read are asserted, then the element may be in the set…” Paragraph [0128], “…a chunk that is identified as new by the Bloom filter is flagged for storage, and no additional reads to memory and/or disk are performed (and none are needed) to confirm that the chunk is new. If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) and is not a new chunk that has been incorrectly identified as new (i.e., a false positive). If the chunk is in fact a new chunk, it is flagged for storage. If the chunk is a duplicate of a previously stored chunk, the chunk is flagged as a duplicate chunk that requires additional processing, as further described below.” paragraph [0129], “…initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…” where “automatically removing the duplicated data” is broadly interpreted as “deduplication”).
	However, Sabaa does not explicitly disclose key-value store;
“based on the duplicated key and a total number of keys” as in “calculating a duplication ratio based on the duplicated key and a total number of keys.”
Lu discloses key-value store (Lu: page 1, “Key-Value (KV) store has superseded traditional relational databases for many applications, such as data deduplication…The KV store efficiently supports two operations (key lookup and KV pair insertion) through an index structure that maps keys to their associated values. The KV store is also commonly used to implement the chunk index in data deduplication, where a chunk ID (SHA1 value computed based on the chunk’s content) is a key and its associative chunk metadata (e.g., physical storage location, stream ID) is the value… Recently, many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” as taught by Lu, because it would provide Sabaa’s method with the enhanced capability of “…many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.” (Lu: page 1).
	However, Sabaa and Lu do not explicitly disclose “based on the duplicated key and a total number of keys” as in “calculating a duplication ratio based on the duplicated key and a total number of keys” (Sabaa: paragraph [0129], “…initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%).”),
Chinthekindi discloses “based on the duplicated key and a total number of keys” as in “calculating a duplication ratio based on the duplicated key and a total number of keys” (Chinthekindi: paragraph [0037], “…For example, it only requires 2.8 bits per key in a present Data Domain implementation, and is thus is much more compact than the Bloom filter, which requires 6 bits per fingerprint. However, use of the perfect hash vector requires that the hash function should be pre-computed using the entire set of keys first and any key not in the initial set can cause a collision.” paragraph [0041], “…Again, overriding deduplication may cause some storage of duplicate data, but reduces data storage fragmentation and helps maintain better file locality. The defined deduplication threshold may also be set as a percentage of deduplicated segments relative to all segments of a region, such as 10%, 20%, or any other appropriate level.”),
Chinthekindi also discloses comparing a value of the calculated duplication ratio with a threshold to determine whether a next deduplication precess for removing duplicated data is required (Chinthekindi: paragraph [0037], “…For example, it only requires 2.8 bits per key in a present Data Domain implementation, and is thus is much more compact than the Bloom filter, which requires 6 bits per fingerprint. However, use of the perfect hash vector requires that the hash function should be pre-computed using the entire set of keys first and any key not in the initial set can cause a collision.” paragraph [0041], “…Again, overriding deduplication may cause some storage of duplicate data, but reduces data storage fragmentation and helps maintain better file locality. The defined deduplication threshold may also be set as a percentage of deduplicated segments relative to all segments of a region, such as 10%, 20%, or any other appropriate level.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “GARBAGE COLLECTION ASSISTED DEDUPLICATION IN A LOG STRUCTURED FILE SYSTEM” as taught by Chinthekindi, because it would provide Sabaa’s method with the enhanced capability of “…reduces data storage fragmentation and helps maintain better file locality…” (Chinthekindi: paragraph [0041]).
For claim 7, it is a system claim (e.g. “A key-value store for data deduplication for an edge computer, comprising: at least one processor configured to execute a computer-readable instruction included in a memory, wherein the at least one processor is configured to…”) having similar limitations as cited in claim 1. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
	Sabbs disclosed the additional limitation, “A key-value store for data deduplication for an edge computer, comprising: at least one processor configured to execute a computer-readable instruction included in a memory, wherein the at least one processor is configured to…” (Sabbs: paragraph [0076], “…The intelligent storage system 200 includes several blades coupled to each other via backplane bus 210, wherein each blade provides a different function within intelligent storage system 200 and can exchange data with the other blades through the backplane. For example, switching/routing blade 206 provides connectivity between SAN 102 and other networks (e.g., LAN 202), and application blade 204 provides the ability to execute specialized software applications to facilitate the operation and management of SAN 102 and the devices coupled to the SAN (e.g., the Brocade Data Migration Manager software by Brocade Communications Systems, Inc.). Deduplication (De-Dup) blade 300 implements the storage virtualization, data deduplication, data compression and decompression, LBA mapping, and storage allocation performed by intelligent storage system 200.” Paragraph [0195], “…Bloom filter memory (BFM) module 1910, CAS cache memory 0 (CCM0) module 1912, and CAS cache memory 1 (CCM1) module 1914. HAA-2 module 2200 also couples to CPU 1918, which executes the deduplication engine software modules described herein. CPU 1918 further couples to both memory module (MEM) 1920 and backplane manager (BP Mgr) 1916. Backplane manager 1916 couples to both network switch 1902 and the backplane of the director-level switch in which example system 1900 is installed…”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al. (U.S. Pub. No. US 20140115182, hereinafter Sabaa), in view of Lu et al. “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” 2013, hereinafter Lu), and further in view of Chinthekindi et al. (U.S. No.: US 20210271644, hereinafter Chinthekindi), and further in view of Bortnikov et al. (U.S. Pub. No. US 20200333968, hereinafter Bortnikov).
	For claim 2, Sabbs and Lu discloses the data deduplication method of claim 1, wherein checking whether the deduplication is required comprises performing a first process of performing compaction of the metadata in the key-value store (Sabbs: paragraph [0080], “Chunk generation logic 324 couples to buffer management logic 322, frame data memory 310 and fingerprint and Bloom filter logic 326. Data to be deduplicated before being written to a storage device is forwarded to chunk generation logic 324 where it is subdivided into variable length blocks or chunks. The chunks are forwarded to fingerprint and Bloom filter logic 326, where a fingerprint is generated to identify each chunk and is applied to the Bloom filter to determine if the chunk has already been stored onto a corresponding storage device. A Bloom filter is a space-efficient probabilistic data structure that is used to determine whether an element is a member of a set. The chunk information generated by the bloom filter logic 326 is stored in a file that is often referred to as a dictionary, as it defines the various chunks. Fingerprint and Bloom filter logic 326 forwards the resulting list of chunk information to deduplication engine software 350 (via hardware-software communication buffer 334). The forwarded list includes the boundaries, fingerprint and Bloom filter lookup results for each new chunk, and the location information for those chunks that already exist. The data is then forwarded by chunk generation logic 324 to data compression engine 332 and the resulting compressed data is stored in frame buffers within frame data memory. Those chunks within frame data memory 310 that are identified by deduplication engine software 350 as new (i.e., not yet stored on the storage device being accessed) are saved onto the storage device, while those that are identified as already on the system are discarded.”).
However, Sabbs and Lu do not explicitly disclose “in the key-value store” as in “wherein checking whether the deduplication is required comprises performing a first process of performing compaction of metadata in the key-value store” and 
a second process of relocating string-sorted tables (SSTables) based on metadata updated through the first process.
Lu discloses “in the key-value store” as in “wherein checking whether the deduplication is required comprises performing a first process of performing compaction of the metadata in the key-value store” (Lu: page 1, “Key-Value (KV) store has superseded traditional relational databases for many applications, such as data deduplication…The KV store efficiently supports two operations (key lookup and KV pair insertion) through an index structure that maps keys to their associated values. The KV store is also commonly used to implement the chunk index in data deduplication, where a chunk ID (SHA1 value computed based on the chunk’s content) is a key and its associative chunk metadata (e.g., physical storage location, stream ID) is the value… Recently, many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.”
Page 6, “To help to understand the relationship of different components in BloomStore, we demonstrate the operations of
key lookup and KV pair insertion for a single BloomStore
instance (see Figure 5). In the flowchart, we assume the
same data deduplication application logic as in our KV store
application; i.e., if a key (e.g., a chunk ID) lookup is answered negatively, a successive KV insertion will be triggered to add a corresponding KV pair (e.g., chunk metadata) to the store. Key Lookup: To look up a key, (1) BloomStore instance looks up the key at the active BF (held in the BF buffer) in the associated BF chain; (2) if the key is not found in the active BF, it follows the in-RAM flash pointer to retrieve the remainder of the BF chain and performs the BFs parallel lookup…(8) if the key is found, the lookup operation returns an affirmative value…”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” as taught by Lu, because it would provide Sabaa’s method with the enhanced capability of “…many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.” (Lu: page 1).
However, Sabbs and Lu do not explicitly disclose a second process of relocating string-sorted tables (SSTables) based on metadata updated through the first process.
Bortnikov discloses a second process of relocating string-sorted tables (SSTables) based on metadata updated through the first process (Bortnikov: paragraph [0041], “(1) Chunk-based organization: data is organized both on disk and in-memory, in large chunks pertaining to key ranges. Each chunk has a file representation referred to herein as funk (i.e., file chunk), and may be cached in a memory data structure referred to herein as a munk (i.e., a memory chunk). Such an organization exploits spatial locality and is friendly to range scans. Further, to optimize in-memory access, the keys in each chunk are partially sorted and the munks are indexed. To expedite access to keys whose chunks are only on-disk (i.e., have no munks), individual popular keys are cached in a row cache, and Bloom filters are utilized to limit excessive access to disk. (2) Infrequent disk compactions: as long as a chunk is cached (has a munk),” paragraph [0044], “In the disk portion of the storage unit 120, each chunk 205-a, 205-b, 205-c, is associated with a corresponding file (referred to herein as a funk) 211-a, 211-b, 211-c. By one embodiment, each funk includes two files: a compacted and sorted key-value map i.e., sorted string table (SS-Table) and a write log. When a funk is created, the SSTable holds all the chunk's keys with their corresponding values, and the log is empty. New key-value pairs are subsequently appended to the unsorted log…” paragraph [0045], “In designing a data storage structure as shown in FIG. 2, provides the benefit of performing from sorted searches on the SSTable…as a funk's log grows, searching may become inefficient and the funk may no longer be compact, i.e., it may contain redundant (over-written) values. Therefore, by one embodiment, once the funk's log exceeds a certain threshold, the funk is reorganized via a rebalance process which is described in detail later with reference to FIGS. 7A-7C.”
Paragraph [0087], “…the sorting unit 711 may sort the data to be included in the new munk. Note that sorting information included in the new munk enables faster search operations. Upon completion of creating the new munk, the generating unit 709 updates the chunk metadata 706 to modify the pointers e.g., munk pointer to point to the newly created munk. Thereafter, the lock release unit 713 relinquishes the rebalance lock…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “METHOD AND SYSTEM FOR KEY-VALUE STORAGE” as taught by Bortnikov, because it would provide Sabaa’s method with the enhanced capability of “…The KV storage system of the present disclosure is designed for maximum performance in this "hyper-local" case. (3) Low write amplification. The KV storage system of the present disclosure is designed to minimize disk writes in order to boost performance and reduce disk wear, especially for SSD devices, and (4) Fast recovery. As crashes are inevitable, the KV storage system's mean-time-to-recovery is achieved in a short time span.” (Bortnikov: paragraph [0040]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al. (U.S. Pub. No. US 20140115182, hereinafter Sabaa), in view of Lu et al. “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” 2013, hereinafter Lu), and further in view of Chinthekindi et al. (U.S. No.: US 20210271644, hereinafter Chinthekindi), and further in view of Bortnikov et al. (U.S. Pub. No. US 20200333968, hereinafter Bortnikov), and further in view of Chambliss et al. (U.S. Patent No.: US 9659060, hereinafter Chambliss).
	For claim 3, Sabbs, Lu and Bortnikov disclose the data deduplication method of claim 2, wherein: 
then performing a data deduplication check using the Bloom filter of the metadata when the first process and the second process are completed (Sabaa: paragraph [0128], “…If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) …” paragraph [0129], “…The reconstruction is initiated by the deduplication engine software, based upon a threshold being exceeded (e.g., if the number of false positive for the last 1000 Bloom filter searches exceeds 20%)…in response to requests from the deduplication software to search the Bloom filter array indicate that no search was performed…” paragraph [0285], “…The data compaction engine 3010 uses the compression engine 2812 to handle compression/decompression and dedup operations to allow improved efficiency of the WAN links…” paragraph [0309], “…The data compaction engine 3010 would only be used if dedup or compression was being used…”).
However, Sabbs does not explicitly disclose checking whether the deduplication is required comprises continuing the compaction of the metadata for levels reaching a size threshold in the first process, and 
the Bloom filter checks whether a key-value item is present without reading the metadata.
Lu discloses the Bloom filter checks whether a key-value item is present without reading the metadata (Lu: page 1, “Key-Value (KV) store has superseded traditional relational databases for many applications, such as data deduplication…The KV store efficiently supports two operations (key lookup and KV pair insertion) through an index structure that maps keys to their associated values. The KV store is also commonly used to implement the chunk index in data deduplication, where a chunk ID (SHA1 value computed based on the chunk’s content) is a key and its associative chunk metadata (e.g., physical storage location, stream ID) is the value… Recently, many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.”
Page 6, “To help to understand the relationship of different components in BloomStore, we demonstrate the operations of key lookup and KV pair insertion for a single BloomStore instance (see Figure 5). In the flowchart, we assume the same data deduplication application logic as in our KV store application; i.e., if a key (e.g., a chunk ID) lookup is answered negatively, a successive KV insertion will be triggered to add a corresponding KV pair (e.g., chunk metadata) to the store. Key Lookup: To look up a key, (1) BloomStore instance looks up the key at the active BF (held in the BF buffer) in the associated BF chain; (2) if the key is not found in the active BF, it follows the in-RAM flash pointer to retrieve the remainder of the BF chain and performs the BFs parallel lookup; (3) if the key is found in the active BF, BloomStore proceeds to check the key in the KV pair write buffer; (4) if the key is in the write buffer, the key lookup operation returns an affirmative value; (5) if the key is not found in the write buffer, BloomStore retrieves the remainder of the BF chain and performs the BFs parallel lookup on all fetched BFs; (6) if a key is not found in any of the BFs in the BF chain, the key is considered new; (7) for each BF in the BF chain where the key was found, a flash pointer will be extracted and followed to search the key in its corresponding flash page containing the KV pairs; in the case where more than one flash page needs to be searched, BloomStore searches the pages by the reverse order of their write times (from the largest BF label); BloomStore then stops its lookup and returns affirmatively upon finding the first KV pair whose key matches the searched one; (8) if the key is found, the lookup operation returns an affirmative value; and (9) if the key is not found, the lookup operation returns a negative value…”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” as taught by Lu, because it would provide Sabaa’s method with the enhanced capability of “…many applications, such as data deduplication…have preferred to use the KV store, rather than the traditional relational database, because of its simplicity and better scalability.” (Lu: page 1).
However, Sabbs does not explicitly disclose checking whether the deduplication is required comprises continuing the compaction of the metadata for levels reaching a size threshold in the first process.
Chambliss discloses checking whether the deduplication is required comprises continuing the compaction of the metadata for levels reaching a size threshold in the first process (Chambliss: claim 1, “…wherein the selected type of data reduction technique comprises data compression without deduplication if the size of the data does not exceed a pre-defined size or the longevity of the data does not exceed a pre-defined length of time…” which indicates “levels reaching a size threshold” (e.g. “compression without deduplication” and “compression” with “deduplication” based on “a size threshold” (e.g. “the size of the data does not exceed a pre-defined size”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “Enhancing performance-cost ratio of a primary storage adaptive data reduction system” as taught by Chambliss, because it would provide Sabaa’s method with the enhanced capability of “…provide data reduction for a storage system. One embodiment comprises determining attributes of data for storage in the storage system. Then expected data reduction effectiveness for the data is determined based on said attributes. Said effectiveness indicates the benefit that data reduction is expected to provide for the data based on said attributes. Data reduction is applied to the data based on the expected data reduction effectiveness as weighed against performance impact, to improve resource usage efficiency” (Chambliss: column 1, lines 27-36).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sabaa et al. (U.S. Pub. No. US 20140115182, hereinafter Sabaa), in view of Lu et al. “BloomStore: Bloom-Filter based Memory-efficient Key-Value Store for Indexing of Data Deduplication on Flash” 2013, hereinafter Lu), and further in view of Chinthekindi et al. (U.S. No.: US 20210271644, hereinafter Chinthekindi), and further in view of Clements et al. (U.S. Pub. No. US 20100077013, hereinafter Clements).
For claim 4, Sabbs and Lu disclose the data deduplication method of claim 1, wherein removing the duplicated data comprises: 
returning a return value from the Bloom filter when a data deduplication check is performed using the bloom filter, the return value being a positive result or a negative result (Sabba: paragraph [0123], “As mentioned before, the Bloom filter is a space-efficient probabilistic data structure that is used to determine whether an element is a member of a set…A Bloom filter is organized as an array of m bits, which are all initialized to a de-asserted state (e.g., zero). An element is added to the set by applying k independent hash functions to the element data, and using the resulting k hash values to address and assert (e.g., set to one) a bit within the array of bits. Thus, for each element added, k bits within the array will be asserted. A query to test whether an element already belongs to the set is performed by applying the k hash functions to the set element data and testing each of the k bits addressed by each resulting hash address value. If any of the k bits read are de-asserted, the element is not in the set. If all k bits read are asserted, then the element may be in the set…” Paragraph [0128], “…a chunk that is identified as new by the Bloom filter is flagged for storage, and no additional reads to memory and/or disk are performed (and none are needed) to confirm that the chunk is new. If the chunk is identified by the Bloom filter as a duplicate, additional reads to memory and/or disk must be performed to determine whether the chunk really is a duplicate (i.e., has already been stored) and is not a new chunk that has been incorrectly identified as new (i.e., a false positive). If the chunk is in fact a new chunk, it is flagged for storage. If the chunk is a duplicate of a previously stored chunk, the chunk is flagged as a duplicate chunk that requires additional processing, as further described below.”
WHERE “returning a positive result” is broadly interpreted as “If all k bits read are asserted, then the element may be in the set”
WHERE “a negative result” is broadly interpreted as “If any of the k bits read are de-asserted, the element is not in the set”)
However, Sabbs and Lu do not explicitly disclose 
skipping a key in response to when the return value is a negative result, and 
inserting a key into a duplication log (dup_-log) file when the return value is a positive result.
Clements discloses skipping a key in response to when the return value is a negative result, and inserting a key into a duplication log (dup_-log) file when the return value is a positive result (Clements: Column 4, lines 4-16, “…since new duplicates only (or at least primarily) arise in the context of write operations, deduplication candidates can be identified by tracking write operations. In an embodiment of the invention, each block is checked for possible matches as part of the write operation.”
Column 6, lines 3-15, “The write logs and merge logs include metadata block pointers that refer to the storage blocks that store the write records and merge requests. For expository purposes, the characteristic files (e.g., FA and FB) are considered herein in their physical aspect (e.g., with metadata block pointers), while ancillary files, e.g., write logs and merge logs, are considered herein in their logical aspect, i.e., with direct reference to contents..”
Claim 1, “…retrieve one of the hashes from one of the write records in the write log; determine a match between the retrieved hash and one of the hashes in the hash table for a used storage block other than the storage block storing the written data block corresponding to the retrieved hash…and store a merge request in the merge log instead of performing a deduplication of the written data block and continue with deduplication operations on other files accessible to the first host computer, wherein the other host computer discovers the merge request stored in the merge log and based on the stored merge request performs the deduplication of the written data block by increasing the reference count for the storage block matching the hash in the hash table and freeing for reuse by the storage system the storage block containing the written data block.”
WHERE “duplication log (duplog) file” is broadly interpreted as “the merge log” which include the duplicated data blocks that need to be merged/deduplicated)
WHERE “skipping a key when the negative result is returned” is broadly interpreted as data is not duplicated data, therefore, no merge request is stored in the merge log (e.g. “store a merge request in the merge log instead of performing a deduplication”)
WHERE “inserting a key into a duplication log (duplog) file when the positive result is returned” is broadly interpreted as “store a merge request in the merge log instead of performing a deduplication”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Fibre Channel Storage Area Network to Cloud Storage Gateway” as taught by Sabaa by implementing “COMPUTER STORAGE DEDUPLICATION” as taught by Clements, because it would provide Sabaa’s method with the enhanced capability of “…Host HA can record this likely equivalence by issuing a merge request and storing it in one of deduplication-specific files 27. Once host HB can obtain access to the merge request, host HB can determine whether the proposed equivalence is valid and, if so, and change block pointer PB1 (which host HB has access to) to point to storage block B4 to effect deduplication operation 29. Thus, although acting independently, hosts HA and HB can cooperatively implement deduplication by time-sharing deduplication-specific files 27” (Clements: column 3, line 55-column 4, line 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169